CAMPBELL, Acting Chief Judge.
Appellant, Pamela Evelyn Stick, challenges the $5,362,656.00 judgment entered against her in this personal injury action arising out of an automobile accident. We affirm.
The appellee, Kimberly L. Bostick, was injured in a rear-end collision which occurred while she was stopped at a stop light. Liability was admitted by appellant and no comparative negligence asserted as to Ms. Bostick. Ms. Bostick’s injuries resulting from the accident and her treatment thereof were serious and extensive.
Appellant first argues that the trial judge erred in refusing to enforce a settlement agreement. The trial judge assigned the settlement issue to a Special Master for evidentiary hearings and fact-finding. The Special Master entered detailed and comprehensive findings of fact concluding that there was never a meeting of the minds on essential elements of a settlement and therefore concluded that any settlement was not consummated. The trial judge approved the Special Master’s report. The evidence supports these findings and conclusions, and we therefore affirm on that issue.
We also fail to find any error in the admission of the testimony of appellee’s economist relative to appellee’s future lost earning capacity.
While the verdict rendered by the jury is not the perfect model of clarity, the intent of the jury in answering the interrogatory form verdict is sufficiently clear to prevent us from setting aside the verdict. Neither do we find sufficient reason *420to set aside the verdict on the basis of prejudice, passion or corruption.
The judgment is affirmed.
PARKER and SALCINES, JJ., Concur.